United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2512
                                  ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Sidney L. Shelton, also known as      *
Andre Henderson,                      *
                                      * [UNPUBLISHED]
            Appellant.                *
                                 ___________

                             Submitted: March 9, 2009
                                Filed: May 1, 2009
                                 ___________

Before MURPHY, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       In 1998, Sidney L. Shelton pleaded guilty to one count of conspiring to
distribute cocaine base. Pursuant to Federal Rule of Criminal Procedure 11(e)(1)(C)
(1998),1 Shelton agreed to a 300-month sentence. The district court2 accepted
Shelton’s plea agreement and sentenced him to 300 months’ imprisonment.

      1
       Former Rule 11(e)(1)(C) is now Rule 11(c)(1)(C). See Fed. R. Crim. P. 11
advisory committee note.
      2
       The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
       In 2008, after the U.S. Sentencing Commission approved the crack cocaine
amendments to the U.S. Sentencing Guidelines, Shelton moved for a reduction of his
sentence pursuant to 18 U.S.C. § 3582(c)(2). The district court denied Shelton’s
motion because it found that Shelton’s Rule 11(e)(1)(C) plea agreement made him
ineligible for such a reduction.

       Shelton appeals the district court’s ruling and argues that, as a matter of law,
his Rule 11(e)(1)(C) plea agreement does not make him ineligible for a § 3582(c)(2)
sentence reduction pursuant to the crack cocaine amendments. Our decision in United
States v. Scurlark, 560 F.3d 839 (8th Cir 2009), forecloses Shelton’s argument. In
Scurlark, we rejected a materially indistinguishable argument and held that courts may
not, based on subsequent Guidelines amendments, reduce sentences under §
3582(c)(2) for defendants who have pleaded guilty pursuant to Rule 11(c)(1)(C) plea
agreements. Id. at 841–43. For the reasons set forth in Scurlark, we therefore affirm
the district court.
                        ______________________________




                                         -2-